          Case 1:21-cv-00221-CC Document 17 Filed 04/22/21 Page 1 of 7




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA F~LEO !N CLi~R:cS C’FFtCE
                         ATLANTA DIVISION                 us.Ltr. A;~

                                                                               APR 22 2021
Glenford Kennard Hyatt,                  )                                 AME     ~.   V4;EN, Ciurk
                                         )
             Plaintiff,                  )
                                         )   CASE NO. 1:21-CV-0221-CC
v.                                       )
                                         )
M&T Bank,                                )
Lakeview Loan Servicing LLC.             )
          Defendant,

       PLAINTIFFS RESPONSE TO DEFENDANTS OPPOSITION TO
     PLAINTIFFS’ “MOTION TO MOVE THE COURT FOR SUMMARY
      JUDGMENT BY ORDER”. NOTICE TO AGENT IS NOTICE TO
                          PRINCIPLE

       COME NOW Glenford Kennard Hyatt (“Plaintiff’), as affiant by special

appearance, hereby respond to Defendants M&T Bank (“M&T”) and Lakeview

Loan Servicing, LLC (“Lakeview”) (collectively, “Defendants”), by and though

their undersigned counsel; their Doc 15. (“DEFENDANTS’ RESPONSE TO

PLANTIFF’S       “MOTION TO MOVE THE COURT FOR SUMMARY

JUDGMENT BY ORDER”).

     A. Defendants’ Failure to Directly Verify Debt After Numerous Reasonable
        Request From the Plaintiff.

       Under research and development, Plaintiff is not acting unreasonable.

Balancing the ledger for this account would show cause that no debt exists. Simply

                                                       Signed This   Z day of April 2021.

                                                         Plaintiff,’Glenford Kennard Ryan
         Case 1:21-cv-00221-CC Document 17 Filed 04/22/21 Page 2 of 7




asking the Defendants to verify, pursuant to original consumer transaction, a debt

obligation exist is reasonable and within federally protected consumer rights. To

characterize these requests as “frivolous” or “unintelligible” is slanderous. Since the

Defendant’s   3rd   party interloper has chosen to use such wording on Doc. 15 at 1, in

reference to these reasonable and federally protected requests, The Plaintiff now

wishes to file a claim for defamation. The intent for this case was to find out if the

total amount of the credit of the account (initiated from the origin of the initial

consumer transaction) out weights the debt created from said transaction. I, the

affiant, allege I was never given flill disclosure if any profit, proceeds, credit, or any

assets were gained from my signature; originating this transaction. I, the affiant, am

alleging I was not giving fhll disclosure by any of the real parties of interest

pertaining to this transaction in relation to credit of account. Again, I, the affiant,

intent and purpose was to get direct verification from all parties involved that are

sending out any form of billing statements or collection of any debt. I, the consumer,

affiant here am come forth in good faith asking Defendants to produce direct

verification that a debt obligation outweighs credit of account pertaining to this

transaction that I allege that I am the origin of its credit; it being the promissory note,

application, mortgage, any derivative thereof as chattel property.




                                             2               Signed This   ‘7Z- day of April2021.

                                                                Plaintiff, Glenford Kennard Hyatt
         Case 1:21-cv-00221-CC Document 17 Filed 04/22/21 Page 3 of 7




      If any said debt exists or remains, please provide a bill of particulars and sign

under penalty of perjury that a direct verification of debt still exists as I directly

dispute any validity of debt pursuant 15 Usc 1692(h). I, the affiant, allege and

invoke as the consumer that if Defendants cannot directly rebut the dispute of debt

that I allege, then I as the consumer direct all payments nunc pro tunc to be repaid

to I, the consumer. This is in due process showing cause that defendants lack

reasonable evidence for direct verification pertaining to a current debt obligation in

the name of GLENFORD KENNARD HYATT as per the original consumer

transaction dated on July     18th,   2016.

      NOTICE, Plaintiff objects to any frivolous charges of defamation by

Defendants counsel and request Defendants counsel to produce affidavit of loss

promissory note or produce evidence for the direct verification of a valid debt

existing from the original consumer transaction. If no said direct verification in

response to the consumers’ direct dispute, then within 21 days of non-response,

accompanying evidence supporting direct verification of a valid debt, I affiant,

reasonable move the court and all parties to honor all Plaintiff’s claims and Plaintiffs

request for relief.

       The   3rd   party interloper for the Defendants has chosen to slander the Plaintiff

by using wording such as “unintelligible” in Doc. 15 at 1. Furthemrnre, it has been


                                              3               Signed This   lz day of April2021.
                                                                Plaintiff,tl&iford Kennard Hyatt
           Case 1:21-cv-00221-CC Document 17 Filed 04/22/21 Page 4 of 7




60 days since Doc. 9 was filed with the court and the Defendants have yet to directly

respond to all reasonable requests to veri& a debt actually exists from the original

transaction that I, the affiant, acting as consumer, made with my person. It has also

been 30 days since I, the afflant, have reasonable requested M&T Bank to produce

the original wet ink signature of the promissory note for the alleged debt obligation

between M&T Bank and the Plaintiff; or an affidavit, signed under penalty of

perjury, of loss promissory note. The Exhibits filed in Doc. 3 also show that requests

for a direct verification of debt was received, by certified USPS mail, by Defendant

M&T Bank over 240 days ago and no direct verification, signed under penalty of

perjury, has yet been given to the Defendant.

   B. Plaintiffs Compliance with Local Rule LR 7.1(Afl1) By Amending
      Motion for Summary Jud2ement By Order with Memorandum of Law


         NOTICE, Plaintiff hereby adds the Memorandum of Law in Support of

Motion for Summary Judgement By Order, in order to be in compliance with Local

Rule LR 7. l(A)(1). The intent of the filing of this Memorandum of Law is ensure

the previous Motion for Summary Judgement (Doe. 13) is in compliance with local

Rules.

   C. Plaintiffs Clarification of Which Defendants are Included In This

         Response


                                           4              Signed This Zt. day of April 2021.

                                                            PIainfiff~G1enford Kennard Hyatt
         Case 1:21-cv-00221-CC Document 17 Filed 04/22/21 Page 5 of 7




      In addition, Doe. 15 (DEFENDANTS’ RESPONSE TO PLAiNTIFF’S

“MOTION TO MOVE THE COURT FOR SUMMARY JUDGMENT BY

ORDER”) only mentioned the Defendant M&T Bank and not Lakeview Loan

Service LLC. The     3’S”   party interloper for the Defendants has represented both

Defendants’ in previous motions to the court, so the removal of 1 of the Defendants,

whether intentional or by clerical error, makes it unclear if both Defendants are filing

this motion in Doe. 5. However, out of an abundance of caution, the Plaintiff has

added both Defendants to this response.

      WHEREFORE, premises considered, Plaintiff respectfUlly request the Court

to deny Defendants’ Motion to Dismiss Due to Failure to State a Claim, and grant

Plaintiff the relief mentioned in Doe. 13.

          Respectfully submitted, this 22nd day of April, 2021.


                                                    /s/ Glenford Hyatt
                                                    Glenford Hyatt
                                                    Attorney Of Fact/Propria Persona
                                                    Glenh4480~gmail.com

                                                    GLENFORD HYATT
                                                    do 4480 5 Cobb Drive SE
                                                    STE H, Box 558
                                                    Smyrna, GA 30080




                                             5             signed This IZ day of April2021.

                                                             Plaintiff, Glenford Kennard Hyatt
        Case 1:21-cv-00221-CC Document 17 Filed 04/22/21 Page 6 of 7




                      CERTIFICATION OF COUNSEL

      I hereby certify that the foregoing document has been prepared with Times
New Roman, 14 point font, one of the font and point selections approved by the
Court in LR SAC.

                                                /8/ Glenford Hyatt
                                                Glenford Hyatt
                                                Attorney Of Fact/Propria Persona
                                                Glenh4480~gmail.com
GLENFORB HYATT
do 4480 S Cobb Drive SE
STE H, Box 558
Smyrna, GA 30080




                                        6              Signed This 2 Z. day of April2021.
                                                           4~1 ~
                                                         Plaintfff, Glenford Kennard Hyatt
     Case 1:21-cv-00221-CC Document 17 Filed 04/22/21 Page 7 of 7




                     CERTIFICATE OF SERVICE

  I hereby certify that on April 22m1, 2021, the foregoing document was
mailed via First Class Registered Mail to the following:


Rachel R. Friedman
BURR & FORMAN LLP
171 Seventeenth Street, NW, Suite 1100
Atlanta, Georgia 30363



                                         Is!    Glenford Hyatt
                                         Attorney of Fact, Propria Persona
                                               G1enh4480@Gmail.com




                                     7              SignedThis   7z   dayofAprll2o2l.

                                                      P1iintifi~G1enford Kennard Hyatt
